In an action to declare the Zoning Ordinance of the Town of Islip unconstitutional and confiscatory insofar as it affects vacant land owned by plaintiff, the land being zoned in an “AA” district, the defendants appeal from an order of the Supreme Court, Suffolk County, dated August 30, 1960, denying their motion for summary judgment dismissing the complaint, pursuant to rule 113 of the Rules of Civil Practice and section 476 of the Civil Practice Act. Order affirmed, with $10 costs and disbursements. There are triable issues in this case which should await the outcome of a trial. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.